OFFICE OFTHEATTORNEYGENERAL         OFTEXAS
                              AUSTIN

-CL-
--




                                  this tranraatioa   a* mb-
                                 lgasiollar




          part of thhlot, being that part mm Lo-
          oat&l within the Qalreaton Oounty uda w&d1
          right-or-~,   wan pmhaeed   by Oal~eston
          Oounty tram Augtmt Anderrronan4 *iii, by
       ', deea dOt0a Agril 6, 1908.    >
Honorable Charles H. Theobald, Page 2


        "This deed recites that Galveston Coun-
    ty was purohaaing, for sea wall right-of-way
    pUrpOl38a
            ) a strip of land aoross Lot 5, partic-
    ularly deaorlbod by mete8 and boundm in eooord-
    ance with the map of'the sea wall right-or-way
    adopted by the Cemml8slonera* Court of oal~es-
    ton County, Texas, August 2S, 1902, and reoord-
    ed in Book 194, pages 14, Doed Rooords of f&al-
    veston County, Toxae. Tho otjnaldorationwas
    paid out or the ssa wall rund.
        'The balanoe oi #aid lot, being the north
    portion thereof was allowad to remain, under
    the term8 OS eeid dsod, in Auguet Aadamoa
    and wife.
        "It subeaqum.atlydeveloped, howover, that
    on the 14th day of February,  lQO0, the oity OS
    Oalveaton had seoursd a Judgment against August
    Anderson end.wlis for tax08 duo on mid Lot 9.
    On the 29th day ot August, 1905, come rive
    month8 after the purchase ol the south portion
    of said lot for sea well right-at-way  purpomm,
    Henry Thomar, Sheriff of Oalveatoa mty,     oon-
    myed to Gherlas T. Sudawaa, under q@aution
    olcaeld tax judgment eald Lot 3, for'4 oonald-
    sratloa of $100.00.
        ~Thereafter, and apparently  for the purpose
    of ouring the flaw In the tltlo to that part of
    the Lot purohased by it ior right-Of-Wey pur-
    posoe, Galveston County, on the 17th day of
    Deoenber, 1903, by deed reoo?dad in Book 200,
    page 136, purohaaed all of 8.3ia Lot 3'rrom
    Charles T. Sudeman, for a oonslderatlon oi
    $125.00 and the assumption of taxes. Thle oon-
    sideration was also paid out of funds set aside
    r0r sea wall purposes.
        nIn this last deed from Sudenmn to OalVe6-
    ton County, there appears no statement wheteo-
    ever es to the purposea for whloh thatlot was
Honorable Charles ii.Theobald, Page 3


     being aoquired and no referanoe to the nap
     of the sea wall right-of-way or any other
     language of whatsoever nature tending to
     oonmot the lot \jlththe see wall.
           "In due uourse the Galveston Qounty sea
     wall   was ooastruotad upon the right-or-way
     as shorn by the map, and ever slnom 1%~ oam-
     pletion,   the north part of aald Lot 3 has re-
     mained vaoent and unuua& by enybody for my
     purpose.    The lot now stands in the name of
     Oalveston County.w
          The oountlss of this Stats derive   their  authority
to sell oounty-owned real estate ironithe provisions of
Artlole 1577, R.O.S., 1925. Thie statuts governs the sale
gf all county real estate exospt lands belonging    to the free
sohool fund of the oounty. See Logan f, Stephens Gnmty         .
(00; A;,p.1904) 81 S.W. 109 (afflwsd, 33 9.W. 368, 98 Tax.
    .
           Artlols   1677   reeds   as follow8:

           *Sale of roal setete.  m The oomaission-
     era court may, by an orda? to be sotera& on
     its minutes, appoint e oommlssioaer to aoll
     and dispose of my real 68fatO of the oounty
     at public euotlon. The deed of euah ads-
     slonar, made in conformity to suoh order for
     end In behalf of the oounty, duly esknow-
     ledged snd proven and reoordsd shall bo suf-
     floient to sonvsy to tho purohassrs all the
     right, title and interest and estate whioh
     the oouuty may have in ana to the preinlaes
     to be sonveyed.    Nothing oontained la this
     article shall authorize any oOxumlsSlOn8r8
     mm     to dispose or any laude given, donated
     or granted to suoh oounty for the    purp@%6
     of education in any other mamsr than shall
     be dixeoted by law+*
          You will note that this srtlole includQ8    within
its soope @Vinyreal estate of the oounty" exoe t land8 eo-
quired by the oounty for the puX!poso of eduoa e ion.
Bonorablo Charles H. Thsobald,    Pago   4



          Does this broad language of the statute ambreoo
lands held in trust by the oounty for a partloular purpose?
This question arises booaueo of the faot that the oonsider-
atlon for the purohese of Lot 3 was paid out or the sse wall
f'und. This ,fundoo!U#tltutesa speolal fuad held in trust
b,ythe oouaty for the exoluslvo purgoso of oonntruotlng
malnteining and purohaslng right-of-ny  for tsea wall ad     i
breakwaters. tie Art1018 0836, Vomion*s metatcra Statutes.
In the management and handling or this fund, the oommlsslsn-
era' oourt aots in the oepeaity of a trustas.
          Artlolo 6838 roads     aa rollOws:
     *Ou8t0dw0 0s fund8                                       *r
           "A3.lfunds, revenues and wmys   add     from
     the sals of the bonds haroia authorlssd and frar
     the sale or rent of raolahed or othsx lands ao-
     qulrea unaor this tltlo and rrom la dltieno  uaw
                                                    l
     0s acrid work&as herein authorissd, shau be ac-
     poalted with the county or olty twoasurer, a8
     the case nay be, end shell be held ti tmet ur-       ~
     olusl~oly for the oonetruoblon and malntonsnoe
     0s eeawalleand breakwaters, inoiuaing ths pur-
     oheme of the right of way therefor. All monsys
     dorlved from tho aasessmsnt  and lsvy of tams
     aa aforosald am deollaredto be a trust fun6
     for the payment of interest and principal of
     bonds to be issued under this tltlo.'
          It might be urged that under the prorfslori8of thl8
statute, the property eoqulrod with roe wall fund8 beaama
truet property, and, theretore, su0h property is not inaluaoa
in the provislona of Artlols 1577.
          However, in view of tho feat that ow ooult8 h&v0
stated that the aonmiselonsra~ courts oooupy io rOspsst t0
all county property a trust relation, f&s oontontlon bo-
ocuuestmnmue.   Se. LZano bounty v. Knoti    (air, App.) 39
S.W. 549; Llano Oounty Y. Johnson (017. App.) a9 S.S. 56.
          Another queetlon in regard to the authority of the
oommlsi3lonor8*court to a011 the unn0ea0a portion of Lot B
is raised by Artfolo 6839e, whlah reads es rOu4W81
Honorable Charles H. Thoobald, Page 6


     "Grant of sea wall right of way
            *Any aouuty wiy donate and grant to the
     Sate of Texas or to any elemoaynary instl-
     tutlon inaorporated under the laws of the
     Stats of Texas and operated without profi8,
     but for the benefit of the publie, auah por-
     tionr of any ~sawall right oi way aa may have
     been heretofore aaqulred br aueh ooumty, anti
     by the Commlesionera* Court of auoh tmunty
     detxneb proper to be so greeted, and upon-any
     mah Oommii+aionera*   Court so doterminIng,
     the oounty J     61of suoh eouhtp may aonvoy
     suoh property %l   aaoordanco with the order
     of aald Oommisaiom~a~ Cmrt.w
          This statute eaaeted as Oh. 144 Aota 1939, Uat
Ieg. p. 308, is the only pzorlaion appear&   In Title ll.3
whloh deals with aea wall*, and the qusatlon present8 lt8eJ.r
aa to whether it was the legislative intent that this be the
on~lymethod of diirpoalngof unneeded sea wall right of v
proF=tY.
          Counties being tmmponoat parts of the state,    have
no powers or dutlea oxoept those whlah are alearly     86 forth
and dofined in the oonstitution and atatutel). lblwar&~OounQf
t. JMning* (Ch. App., 1805) 35 S.W. 58S; 11 Tex. Jur. WS.
Gommiaaioners* oourta have only mah power8 am ax-o expresrly
or inplidly oonferrod upon them by law.    cqmiI8lon4wil'
Oourb T. XVallaao,ll8 Tex. 879, 18 5.W. 535; Sauar4 va 1al.b
Qauaty (Oir. App., Almtln, lOat) 846 S.W. 788.

          You will note, however, that Art. 683Qa is QW-
Bieaive in itr termah It eoafldes in the ooznaii~~ionor8'
oourt au abdltisnel power in regard to the dieposition of
ma wall right of way3 that is the power to donate It to the
State or certaih tppee of elee5oaynary lhatltutlonrr. W
power to sell land, which oountiee have under the provi8iona
or ktiOl8 1577; doea not include or llriputhe authority to
give it away. Rogers v. Totapklna, (Div.App. 1905) 07 5.8.
;Fi ~ro~9reruae6; Llano County v. Knowles (Cir. App., 18Q5j
    . .    .
&umrabls   Charles   Ii.   Theobald,   Page   6



          ?!hs emergenoy olauee whish appears in the ori&sl
snaotmant @W Chapter 144, Rots 1929, unmiatskably  revssls
the legislative intent to grant the additional power to donats
uuoh laad. We quote the following therefrom:
          "The faot that there exists property hereto-
     tere aoquired by oounties for sea wall purposes
     snd~not now needed for suoh purposes but re-
     qulred by the State of Texas and b yllesswsynary
     oorporationa oreated by the laws of the State of
     Texae for the benefit of the publia, without pro-
     fit, an4 in furthesenoe of ohsrltable  work, and
     the use of said properties for sush purposes is
     questioned, an emergency exists." eta.
          Another leglalatlve provision whloh is pertinent to
the quaation raised by you, la Chapter 42, Aots or the SWih
Legislature, Regular Seaaion.
           Section 1 of this aot reads            as followe:
          "BB IT ENMTED BYTHELF#ISLATWRE OF TYiX
     S'lWl!X
           OF TZU3:   That no aorporation, person or
     aeaooiation of pereons, shall be granted or
     exeroiee any rights, privileges or frahohises
     ror the oonstruotion or operation of any rail-
     way, whether by steam, eleotrio, eable horse
     or other powex, non shell any 6or radon,
     person or aseooiatlon of persons r e granted
     any right, leaaehold, privilege or frMahlse
     for any purpose, or purposes  other thsn a
     public walk, public driveway or pub110 park,
     along or upon or aaroaa ,any part OS that
     tract of lend situate in the oity and county
     of Galveston, in this State, whloh waa ao-
     qulred by aaid oounty or aosuuieaioners*court
     thereof for eeawsll purposes under the auth-
     ority of ah Aot passed at the first aalled
     seeaion of the twenty-aeventh Legislature of
     the State of Texae and approved by the Gove-
     nor September 7th. 1901, entitled 'AXIaat to
     glvs erfeat to Seotlon VII Artlole P, of
    ~:@m,Oonntltutlon, author&g     all oounties
     and cities bordering on the ooaat of the
     Gulf of Yen160 to eonetruat aeawalls md
Honorable Charles ,9.Theobald, Page 7


     breakwaters, to fame bonda therefor, aad
     levy a tax for the payment thereof; and to
     further provide for the oonatruotion and
     maintbnanoe of said works, and payment 0s
     said bond6 by sale or rent of lands re-
     olaimed fram the sea, or otherwlse ao-
     q&s6     for bresl&iter purpoaes,l and it
     shall also be ud.awful to allow the pea-
     session, use or oooupanoy in any manor
     whatever of any part or ssid traat or
     land for sny plrpoas whatever other than
     a publia wslk, public drivemy or plbllo
     park aud any aotlon upon the psrt of the
     oota& oom5.salonera~ oourt or Calveaton
     Omnty, nor any other court or body, OT
     0rfloidL or ortioial8,   in attem tsa oontra-
     rentlon of this Ast shall be POf d and of
     no 0sre0t.*
          ibder the faote submitted by you, the narth por-
tion OS Lot B wa6 not aoqulred for @es wsli p.arposss. By
its own tsms this aat is reatriotod to lands aoqutred Sap:
ma wall puTposes, and w0tia not,'thererors, apply da sny
land not aoquirsd for suoh purposes, unleessws srs prs-
pare4 to deolars that all land aoquired with Soawsll Funds
must neoeassrily assume that utatw.
           Artlole 90 0s the Psnal me   provldss that nmsys
realized from the sale or land aoqulred for asa usU pup
posss' shall be deposited in the soa wall fund, thus I.&W-
entially lending sup ort to our oonstruetion of ahpptsr @,
A0t8 1929 and of Art4 018 68a9a. Thls provlslon ef the
Penal Oode reads3
          “Art. 90. DIviERYIONOF SEAWiLL MONIEP.
     Lul runda, revewe   -6 moneys aorirsa fram
     the ssla of the bonds authorissd by law to
     pay the indebtedness l.noW?redIn establish-
     lng locating,ero&ln& oonstruoting,
                                      fee-'
     ten&g,   atrsqthening, ma.intsinlngor keep-
     ing in repair or otherwln l.mpraringan7
     saawsll or breskwstar, and to improve, ma%B-
     tsin ana beautify any boulevsry ereotsd ig
                                                                     371
Eonorable oharles Ii. Theobald, Pago 0


     commotion thsrerrith, and all funda. rweunm~
      and monem &wind   from the aale or rent or
     reolaimod or other lands aequired by law and
     rrom addltlonal use6 or suoh works as auth-
     orized by law, shall be depositedwith ths
     oounty or olty treasurer, as the ease may
     be, and shall.be held In trtmt exolulr1~l.y
     for the oonrtruotlonand maintenanoe or mth
     wall.8and breakwaters lnoluding the purohaso
      f th ;tght r       therefor; and all rnonsyr
     ~~iraedriso~-~h~~s~ss~e~t and levy or tax.8
     as aforesaid are deolared to be a trust fund
     for the payment or intereat and pxinaipal 0r
     auoh bon&, and the use or diversion of'@ioh
     moneys ror any other urpoee whatever la hezrc
     by prohibited and a vfolation of this Arti6le
     shall oonstitute a mlsapplioationai pabllo
     money, and the person 80 offending shall be
        iahed am provided in Artial.ef36ra
      RaphacJl8supplied.)
     v"
          It Is therefore the opinion of thle KW~partmont
end, you are ao advised, that the oomaissionera'oourt of
Galveston Oounty~haeauthority to dlepose of the exoesu
portion of Lot 9, being the north port&on
under the provlsloneot Artlole 1599 (R.&S.
            A oontrary view of this question
OFiiliOx: written   by R. 3. Gray, AWbiatant   Attorney   UUIOr&,
dated June 8, 1998. Mr. Gray held that the Artiolo 6889a,
rrupra,asta out the odly method Of dispositionOf lltObs8
sea wall right of way and that, therefore tha ormmi8~lon-
era* court may not eell suoh land by o~&yi.ag rLth ArtiOl*
1577           (8 0 inion, in80rar as it ia in ow.fliat
wlth*ti%*o~nafon, f s hereby expressly over-ruled.
            Trusting that we have fully anmver:sdyour inquiry,
we are

                                           Your0 very truly
                                      ATTC’RKEYG?B?ZN     OB TFZAS